I dissent. While the equities suggest a reversal, the law requires an affirmance. The object of pleadings is to apprise the opposite party of what he has to meet. The complaint sets forth a strict action at law for the recovery of money only upon a policy of fire insurance. The answer alleges no counterclaim, but sets forth new matter constituting a defense by way of avoidance. No reply was required and the one served was irregular and might have been stricken out on motion. While the court, in its discretion, could have required a reply, it would, in that event, have been "subject to the same rules as in the case of a counterclaim." (Code Civ. Pro. sec. 516.) Those rules limit a reply to a denial, direct or indirect, when the answer does not allege a counterclaim. (Sec. 514.) While they permit the allegation of "new matter, not inconsistent with the complaint, constituting a defense to the counterclaim," they do not permit the allegation of new matter to prop up the complaint. Such a pleading would be illogical and subversive of the primary rules governing the subject, for it would in effect be an indirect amendment of the complaint. A reply can perform no such function. It cannot set forth a new cause of action, however closely related it may be to the one alleged in the complaint for its province is not to obtain affirmative *Page 220 
relief, but to act by way of defense. It would be inconsistent with the complaint, for it would be a departure from the cause of action set forth therein. A recovery must be based upon the cause of action alleged in the complaint, and a reply setting up a different cause of action from that so alleged "is bad for departure." (6 Enc. of Pl. and Pr. 461.) "The office of a replication or reply is to meet the allegations of the plea or answer, and it cannot, in ordinary cases, introduce, as a basis for affirmative relief, matter enlarging the grounds upon which recovery was originally sought." (Id.) "After a plea of `no award,' if a defendant rejoins impeaching the award as incomplete, or confessing and avoiding it, or claiming that the award was not properly tendered, the rejoinder will be bad for departure from the plea." (Id: 464.) In an action at law upon a written instrument for the payment of money only when the answer is in avoidance, a reply cannot be lawfully served unless required by the court, and then it must be consistent with the complaint and cannot set forth an action in equity to aid the action at law by setting aside an award, which, unless set aside, would be fatal to a recovery. That would be a new cause of action to be set forth in an amended complaint, for it has no place in a reply.
Section 522 does not enable a plaintiff, without any pleading, to convert an action at law into a suit in equity, nor allow evidence to be given which would permit the court to set aside an award for fraud, because it was an obstacle to recovery on an instrument in writing, upon which alone the complaint was predicated without any suggestion of further relief. That section simply provides that new matter in an answer to which a reply is not required "is to be deemed controverted by the adverse party," without further pleading. Its object was to put at issue, by operation of law, all allegations of new matter contained in the answer, but not to enlarge the complaint by incorporating the reply therein, and by thus uniting the two pleadings to set forth a cause of action not even suggested in the complaint.
While the affirmance of the judgment may mean final *Page 221 
defeat to the plaintiff, I cannot vote for reversal, because it would bring confusion to the law of pleading and lex citiustolerare vult privatum damnum quam publicum malum.
O'BRIEN, BARTLETT, MARTIN and LANDON, JJ., concur with HAIGHT, J. VANN, J., reads dissenting opinion. PARKER, Ch. J., takes no part.
Judgment reversed, etc.